Citation Nr: 1226989	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-25 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the Veteran's service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 1983 to February 1984.  He also had a period of active duty in support of Dessert Storm from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for an acquired psychiatric disorder.  

In March 2012, the Veteran testified at a Travel Board hearing before the Undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record and associated with the claim folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has an acquired psychiatric disorder based upon service incurrence.  He claim in the alternative, that his psychiatric disorder was a result of injury he sustained to his right knee in service.  

At the March 2012 hearing, the Veteran's representative stated and the Veteran testified to receiving treatment from VA for a psychiatric disorder.  The Veteran indicated that the he would obtain those treatment records from VA and the record was left open for 60 days by the VLJ for him to submit those records.  No records indicative of psychiatric treatment have been received.  To the extent such records may exist, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC shall attempt to obtain and associate with the claims file any outstanding VA records indicative of psychiatric treatment received by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  VA outpatient treatment records related to the Veteran's claimed treatment for an acquired psychiatric disorder (depression) if any, should be obtained and associated with the claims folder. 

2.  Following such development, and any other development deemed relevant by the RO/AMC, such as obtaining a VA psychiatric examination, the RO/AMC should review and readjudicate the claim for service connection for an acquired psychiatric disorder.  If any such action cited above does not resolve the claim, the RO/AMC shall issue the Veteran a Supplemental Statement of the Case (SSOC).  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


